                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                             Criminal No. 5:15-cr-00289-B0-1
                                Civil No. 5:17-cv-00489-BO


GREGORY ALLEN TIGNOR,                          )
                                               )
                               Petitioner,     )
                                               )
               v.                              )               ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                               Respondent.     )


       This cause is before the court on petitioner's motion to vacate, set aside, or correct a sentence

under 28 U.S.C. § 2255 [D.E. 46] and respondent's corresponding motion to dismiss [D.E. 51].

                                         BACKGROUND:

       On April 5, 2016, petitioner pleaded guilty, pursuant to a written plea agreement, to one

count of receipt of child pornography, in violation of 18 U.S.C. § 2252(a)(2). See Mem. Plea

Agreement [D.E. 27]. On September 15, 2016, the court sentenced petitioner to 132 months'

imprisonment, 1b years' supervised release, a $100 special assessment, and restitution in the amount

of$6,500. See [D.E. 43]; J. [D.E. 45]. Petitionerdidnotappealhisjudgment.

       On September 15, 2017, petitioner signed a motion to vacate under 28 U.S.C. § 2255 that

was filed in the court on September 25, 2017. See Pet'r's Mot. [D.E. 46]. Petitioner raises three

claims. First, petitioner alleges the government made "misleading, untruthful[,] or otherwise

incorrect statements" at sentencing. Id. at 4. Second, petitioner alleges his counsel was ineffective
                                                                        '
by failing to inform the court of petitioner's employment background and stable family history. Id.

at 5. Third, petitioner alleges his sentence of imprisonment was greater than necessary. Id. at 6.
           Respondent argues petitioner's first and third claim are procedurally defaulted, contends

    petitioner has not demonstrated ineffective assistance of counsel, and moves to dismiss the action

    under Federal Rule of Civil Procedure 12(b)(6). See Mem. Supp. Resp't's Mot. Dismiss [D.E. 52].

           In a supplemental memorandum, petitioner asserts his counsel was ineffective because,

    among other things, _counsel did not advocate for a downward departure due to petitioner's age and

    failed to present other information to mitigate the sentence including petitioner's history as an abuse

    victim, his mental health issues, and his dedication to his family. See Pet'r Mem. [D.E. 60] at 5-9.

                                               DISCUSSION:

           A motion to dismiss under Rule 12(b)(6) for "failure to state a claim upon which relief can

    be granted" tests the legal sufficiency of the pleading and should be granted unless the pleading

    states a facially plausible claim for relief. See Fed. R. Civ. P. 12(b)(6); Bell Atlantic Cor_p. v.

    Twombly, 550U.S. 544, 555 (2007); In re Birmingham, 846F.3d 88, 92 (4th Cir.), as amended(Jan.
\

    20, 2017), cert. denied sub nom. Birmingham v. PNC Bank, N.A., 138 S. Ct. 468 (2017); see also

    Rule 12, Rules Governing Section 225 5 Proceedings (applying the Federal Rules of Civil Procedure

    to section 225 5 proceedings). When considering a Rule 12(b)(6) motion, the court assumes the truth

    of all facts alleged in the complaint, but need not accept legal conclusions drawn from the facts. See

    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

    curiam). A court also "need not accept as true unwarranted inferences, unreasonable conclusions,

    or arguments." Giarratano v. Johnson, 521F.3d298, 302 (4th Cir. 2008) (quotation omitted).

           Here, because petitioner failed to challenge the judgment of the.court on direct appeal, his

    first and third arguments have been procedurally defaulted. See Murray v. Carrier, 477 U.S. 478,

    485 (1986); see also Bousley v. United States, 523 U.S. 614, 621 (1998) ("Habeas review is an


                                                      2
extraordinary remedy and will not be allowed to do service for an appeal." (internal quotations and

citations omitted)). Procedurally defaulted claims, nevertheless, may receive federal habeas review

if a petitioner demonstrates either "cause and prejudice" or that he is "actually innocent" of the

charges against him. Id. The cause-and-prejudice standard requires a petitioner to demonstrate both

tbe existence of cause for a procedural default that turns on something external to the defense and

actual prejudice resulting from the errors of which he complains. United States v. Pettiford, 612

F.3d 270, 280 (4th Cir. 2010) (citing United States v. Mikalajunas, 186 F.3d 490, 492-93 '(4th dr.

1999)). The "actual innocence" exception requires a petitioner to show that, in light of all the

evidence, it is more likely than not that no reasonable juror would have convicted him. See Bousley,

523 U.S. at 623.

        Petitioner does not assert actual innocence. Moreover, petitioner's alleged unfamiliarity with

the courts is insufficient to show "cause and prejudice." See Holloway v. Smith, No. 95-773 7, 81

F.3d 149 (table), 1996 WL 160777, at *1 (4th Cir. Apr. 8, 1996)(unpublished)(noting a petitioner

"does not meet the cause and prejudice standard because unfamiliarity with the law and his pro se

status do not constitute adequate justification to excuse his failure to present the claim earlier .... ").

Thus, because petitioner has not established cause for his default, these claims will be dismissed.

        The court now considers petitioner's ineffective assistance of counsel claim. To prevail on

a claim of ineffective assistance of trial counsel, a habeas petitioner must establish two things. First,

he must show that the counsel's performance was deficient in that it was objectively unreasonable

,under prevailing Rrofessional norms. See Strickland v. Washington, 466 U.S. 668, 687-91 (1984).

In reviewing this element, a court must be "highly deferential" of counsel's performance and must

make every effort to "eliminate the distorting effects of hindsight." Id. at 689. Therefore, the court


                                                    3
  must "indulge a strong presumption that counsel's conduct falls within the wide range ofreasonable

  professional assistance." Id. Second, a petitioner must also establish that counsel's deficient

  performance prejudiced him by showing that there is a "reasonable probability" that, but for the

 · deficiency, "the result of the proceeding would have been different." Id. at 694.

         Here, the record belies petitioner's contention that his defense counsel was unprepared for

  sentencing and failed to seek a downward variance. See Def.'s Mem. [D.E. 42] (requesting a

  downward variance in sentencing); Def.' s Attach. [D .E. 4 2-1] (attaching numerous character letters

  in support); Sentencing Tr. [D.E. 54] (discussing petitioner's cooperation, work history, family

  support, history of alcohol abuse when advocating for adownward variance). In fact, petitioner did

  receive a downward variance from the guideline range of 151-188 months. See Sentencing Tr. [D.E.

  54]. Moreover, at the time of sentencing, the court was aware of petitioner's history as a childhood

  abuse victim as well as his employment background, age, physical condition, and family history.

  See Revised Presentence Investigation Report [D.E. 41].

         Succinctly stated, petitioner fails to demonstrate his "counsel's performance fell below an

  objective standard of reasonableness." Strickland, 466 U.S. at 688. Moreover, even assuming that

  petitioner counsel's strategic decisions at sentencing were objectively unreasonable, petitioner still

  cannot succeed on his claim because petitioner likewise fails to demonstrate a "reasonable

  probability" that the attorney's performance affected the outcome of his sentencing. See id. at 694.

  Accordingly, this claim also will be dismissed.

         Finally, because reasonable jurists would not find the court's treatment of any ofthese claims

, debatable or wrong, and because none of the issues are adequate to deserve encouragement to

  proceed further, the court will deny a Certificate of Appealability. See 28 U.S.C. § 225.3(c); Miller-

  El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                    4
                                      CONCLUSION:

       For the reasons discussed above, the court GRANTS respondent's motion to dismiss [D.E.

51]; DISMISSES the section 2255 motion [D.E. 46]; and DENIES a Certificate of Appealability.

       SO ORDERED. This      ~    day of November 2018.



                                                       ~w. A"""'~
                                                             ~/
                                                            RRENCEw.B0YLE                       -
                                                          Chief United States District Judge




                                             5
